Citation Nr: 1135476	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this matter for further evidentiary development in January 2010, to include verifying the Veteran's in-service stressors and obtaining a VA examination.  These things were completed and the matter returns for appellate review.  However, as will be discussed below, the VA examination obtained is inadequate and the matter must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Reasons for remand:  To afford the Veteran another VA examination. 

Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2010).

Here, the Veteran asserts that he has PTSD as a result of his service in Vietnam.  The Veteran has claimed that he was exposed to constant mortar attacks as well as being exposed to death and dead bodies.  Following the January 2010 Board remand, the Veteran's stressors were verified by the U.S. Army and Joint Services Records Research Center (JSRRC) Team.  

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others and the Veteran's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See VBA Training Letter 10-05 (July 16, 2010).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving witnessing death and sustaining enemy attacks, the new criteria regarding the verification of PTSD stressors are applicable in this case.  

The Board acknowledges that service treatment records are negative for complaints of or treatment for an acquired psychiatric disorder.  The Veteran has provided statements that he has sleeplessness, nightmares, depressed feelings, social isolation, and flashbacks regarding his experiences in Vietnam.  A veteran, as a layperson, is competent to report symptoms that he/she experiences or has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

These VA treatment records show various diagnoses for a depressive disorder and PTSD.  An October 2010 VA examination report does not show a diagnosis of PTSD.  The VA examiner indicated that PTSD could not be diagnosed during the examination because the Veteran's documented health history and the result of the objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive.  The examiner referred to the VA treatment records which showed a diagnosis of PTSD and provided that they were conferred in a clinical context with different diagnostic guidelines and were based predominately on the Veteran's subjectively reported symptoms with no objective assessment of response style.  The examiner then provided that the Veteran's PTSD is less likely than not caused by or a result of the fear of hostile military or terrorist activity.  

The Board finds that this examination is inadequate as it does not satisfy the dictates of the January 2010 Board remand.  Specifically, the Board remand requested that even if a diagnosis of PTSD could not be provided, that the VA examiner diagnose any current acquired psychiatric disorder and provide an etiological opinion as to any acquired psychiatric disorder, to include PTSD.  The examiner did not discuss the Veteran's diagnosed depressive disorder nor did he provide an opinion as to whether it could be related to the Veteran's service.   

The Board again observes that the United States Court of Appeals for Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim.  Here, as discussed above, the examination findings, set out as part of the October 2010 VA examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claim and do not comply with the January 2010 Board remand.  As such, additional action is therefore required. Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran must be advised of the importance of reporting to the scheduled VA examination, and of the possible adverse consequences, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed psychiatric disorder(s), to include PTSD and a depressive disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. All appropriate tests and studies should be conducted.

Specifically, the examiner is asked to determine whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.  If PTSD is diagnosed, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors were sufficient to produce a diagnosis of PTSD.  The examiner should opine whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's claimed PTSD is related to his active service, to include his verified service stressors.

As noted above, the Veteran's in-service stressors have been confirmed.  

Even if the Veteran does not meet the criteria for a PTSD diagnosis, the examiner is asked to determine the etiology of any other acquired psychiatric disorder(s).  The examiner should express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability is related to service, including the verified in-service stressors.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2. Then, the RO should then readjudicate the claim.  If such action does not resolve the claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


